Lahtinen, J.
(dissenting). I respectfully dissent. In my opinion, the second mortgage note provision that bases the 11% interest rate “on New York Prime Index” creates an ambiguity sufficient to trigger the rules governing the construction of ambiguous contracts (see Matter of Wallace v 600 Partners Co., 86 NY2d 543, 548 [1995]; Breed v Insurance Co. of N. Am., 46 NY2d 351, 355 [1978]). The intent of the parties in incorporating in the note the reference to New York Prime Index, which was 9.5% at the time plaintiff signed the note, raises a question of fact which would allow plaintiff the opportunity to introduce extrinsic evidence at trial (see Weiss v Salamone, 116 AD2d 1009, 1010 [1986]).
Ordered that the order is affirmed, with costs.